Citation Nr: 1016820	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  06-38 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bronchogenic carcinoma 
with fatigue to include as being secondary to exposure to 
mustard gas.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel

INTRODUCTION

The appellant had active military service during World War II 
from March 1943 to December 1945.  

The matter comes before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a November 2005 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Montgomery, Alabama.  The appellant 
subsequently proffered testimony before the undersigned 
Acting Veterans Law Judge in February 2010.  A transcript of 
that hearing was prepared and has been included in the claims 
folder for review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The appellant has been diagnosed with bronchogenic 
carcinoma.  

2.  The appellant maintains that while he was in service he 
was exposed to mustard gas.

3.  Although the appellant has claimed that his carcinoma is 
secondary to exposure to chemical vesicants, medical and 
government evidence does not show that the appellant was a 
subject to said exposure.  Moreover, the evidence does not 
indicate or suggest that his current condition is related to 
his service or exposure to mustard gas.

CONCLUSION OF LAW

Bronchogenic carcinoma with fatigue was not incurred in or 
aggravated by service, and may not be presumed to have been 
due to exposure to mustard gas during service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.316 (2009).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has come before VA asking that service 
connection be granted for bronchogenic carcinoma with fatigue 
secondary to his exposure to chemical vesicants, and 
specifically mustard gas.  Because service connection has not 
been granted by the RO, he has appealed to the Board for 
relief.  

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant should not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

Also, the Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Notice which informs the 
appellant of how VA determines disability ratings and 
effective dates should also be provided.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006)

The Board finds that the agency of original jurisdiction 
(AOJ) has satisfied the duty to notify as required by the 
VCAA by means of a June 2005 letter sent to the appellant.  
The appellant was informed of the types of evidence required 
to substantiate the claim for service connection and of his, 
and VA's, respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  To the extent that 
the VA did not provide notice pursuant to Dingess/Hartman, 
such error is harmless as service connection is being denied 
for bronchogenic carcinoma with fatigue so no rating or 
effective date will be assigned.  

The AOJ has also satisfied the duty to assist the appellant.  
The record indicates that the appellant's VA medical records 
are of record.  Neither the Veteran nor his representative 
has pointed to any outstanding medical evidence that should 
be obtained.  With respect to the appellant's service 
treatment records, the Board notes that a formal finding of 
unavailability is of record, detailing the AOJ's unsuccessful 
efforts to obtain the appellant's service records.  Under 
such circumstances, VA has a heightened duty to search for 
medical information from alternative sources in order to 
reconstruct the service medical records.  See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Jolley v. Derwinski, 1 
Vet. App. 37, 39-40 (1990).  In that regard, medical 
treatment records in the custody of the Office of the Surgeon 
General (SGO) were searched, and one record was returned 
under the appellant's service number.  That document has been 
associated with the file.  The appellant was also asked to 
provide any copies that he may have of his service treatment 
records; however, he has not submitted any such records.  
With consideration of the facts set forth above, the Board is 
satisfied that all reasonable efforts to reconstruct the 
appellant's service records have been made.  

The appellant in this case has not been provided a VA 
examination, nor has an opinion been sought in conjunction 
with his claim.  VA has a duty to obtain a medical 
examination or opinion when such examination or opinion is 
necessary to make a decision on the claim.  However, merely 
filing a claim for benefits is not enough to necessitate a 
medical examination.  VA's duty to provide a medical 
examination is not triggered unless the record contains 
competent evidence of a current disability or symptoms of a 
current disability, evidence establishing that an event, 
injury, or disease occurred in service or a disease 
manifested during an applicable presumptive period, and an 
indication that the disability or persistent or recurring 
symptoms of a disability may be associated with service or a 
service-connected disability.  38 U.S.C.A. § 5103A (West 2002 
& Supp. 2009); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this instance, the evidence does show that the appellant 
has been treated for the current disability of bronchogenic 
carcinoma.  However, the evidence does not demonstrate that 
that disability may be associated with the appellant's 
service.  
It is significant that the disorder was not identified during 
service or shortly thereafter.  It was over sixty years after 
the appellant was discharged from service that he even 
suggested that the claimed disorder might be related to 
service.  In light of these findings, the low threshold set 
in McLendon has not been met.  An examination and a medical 
nexus opinion, under the circumstances presented in this 
case, are not warranted. 

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  Such a hearing was accomplished before an Acting 
Veterans Law Judge and a transcript of that hearing is of 
record.  The appellant was given notice that VA would help 
him obtain evidence but that it was up to the appellant to 
inform VA of that evidence.  During the course of this 
appeal, the appellant has proffered documents and statements 
in support of his claim.  VA has given the appellant every 
opportunity to express his opinions with respect to the issue 
now before the Board and VA has obtained, or attempted to 
obtain, all known documents that would substantiate the 
appellant's assertions.  The duty to assist has been 
satisfied.

Service Connection

The appellant maintains that he was exposed to mustard gas 
during his basic training, and that the exposure has caused 
his current bronchogenic cancer.  In written statements to 
the VA, he has merely stated that such exposure occurred.  
During his hearing, he expanded his contentions and claimed 
that he was exposed to mustard gas when he participated in a 
gas chamber exercise at basic training.  It has been 
insinuated that these tests were done in secret, but he has 
been vague in providing additional information concerning his 
exposure.  For example, the appellant has not been specific 
as to whether he experienced full body mustard gas exposure 
or exposure to patches of his skin only.  He has stated that 
as a result of the exercise, he was hospitalized at Camp 
Willard in Macon, Georgia, for one week for treatment.  He 
also testified that after the purported hospitalization, he 
was put back on full duty and then participated in the 
Pacific theatre's operations against the Empire of Japan.  

There are two avenues to establishing service connection in 
this case, presumptive and direct.  Each is discussed in turn 
below. 

Presumptive Service Connection 

Pursuant to 38 C.F.R. § 3.316 (2009), service connection may 
be established on a presumptive basis for the development of 
certain claimed conditions when there was exposure to 
specified vesicant agents during active military service.  
Specifically, full-body exposure to nitrogen or sulfur 
mustard gas during active service, with the development of 
certain listed conditions including lung cancer (except 
mesothelioma), will be sufficient to establish service 
connection.  38 C.F.R. § 3.316 (2009).  Notably, the 
appellant's claimed disease, bronchogenic carcinoma, is well-
recognized as a form of lung cancer.  The question, 
therefore, is whether the evidence confirms full-body 
exposure to either nitrogen or sulfur mustard gas.

The Board realizes that the nature of chemical warfare 
testing was secret, so that development of evidence regarding 
exposure during testing is often difficult.  However, M21-1, 
Part 3, Chapter 5, Subchapter II, § 5.18 provides information 
concerning the development of claims involving allegations of 
exposure to mustard gas and Lewisite during active service.  
The manual indicates that VA has lists of service department 
personnel who were subjected to chemical weapons testing and 
provides a contact point the VA Central Office Rating 
Procedures Staff where the RO can check to see if the service 
member's name is on any of the lists.  M21-1, Part 3, Chapter 
5, Subchapter II, Section 5.18 c (April 30, 1999 Change 74).  
VA has checked all of these available sources in an attempt 
to verify the appellant's allegations of exposure to mustard 
gas during military service.  Unfortunately, the appellant's 
name does not appear on any VA lists of service department 
personnel who were subjected to chemical weapons testing.  

The appellant's service records are unavailable, and as such, 
his personnel records cannot be checked to see whether he was 
subject to any sort of exposure to mustard gas or Lewisite 
during active service.  The RO has also made a request to the 
National Personnel Records Center (NPRC) that specifically 
requested information related to exposure of the appellant to 
mustard gas.  A negative reply was received.  The RO also 
contacted the Department of Defense (DOD), which was unable 
to locate any documents pertaining to the appellant.  The 
Board also points out that the appellant had extensive 
contact with VA in the years 1947 to 1950 concerning VA 
benefits.  At no time did the appellant suggest or insinuate 
that he had been subject to mustard gas exposure.  

The Board must analyze the competence and the credibility of 
lay evidence and provide a statement of reasons for accepting 
or rejecting the evidence.  In this case, the appellant is 
competent to testify as to being exposed to a gas in a gas 
chamber during basic training.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Cartright v. Derwinski, 2 Vet. 
App. 24, 26 (1991).  However, he is not competent  to know 
the chemical make-up of the particular gas used in that 
exercise, as he has not been shown to have the requisite 
education, training, or experience to provide such competent 
evidence.  

Notably, the RO conducted a thorough search for records of 
gas exposure, requesting records from both NPRC and DOD.  
Those searches returned no records that the appellant was 
exposed to mustard gas experimentation.  Also of note is that 
the post-service records are devoid of any diagnosis or 
treatment for mustard gas exposure.  Based on this evidence, 
the Board finds the probative weight of the appellant's 
statements concerning exposure to mustard gas to be 
outweighed by the complete lack of documentation of record in 
regard to his contentions.  Because there is no objective 
evidence that the appellant was exposed to mustard gas during 
service, the Board finds that the presumption of 38 C.F.R. § 
3.316(a) (2009) is inapplicable, and further development as 
required by this regulation is not indicated.  The 
preponderance of the evidence is against the claim for 
presumptive service connection for bronchogenic carcinoma 
with fatigue secondary to exposure to mustard gas.

Direct Service Connection 

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that specific 
VA regulations which provide for presumptive service 
connection for disabilities resulting from exposure to 
various toxins do not preclude an appellant from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Service connection on a direct basis may be awarded for a 
"chronic" condition when:  (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) and the appellant 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but 
is not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the service 
member's present condition.  Savage v Gober, 10 Vet. App. 
488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish. . . the existence 
of a disability [and] a connection between the veteran's 
service and the disability."  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).

As noted above, there is competent medical evidence of record 
establishing a current disorder - bronchogenic carcinoma with 
fatigue.  As such, the first element of a direct service 
connection claim is established.  

As already acknowledged, the appellant's service treatment 
records are missing.  The SGO report that was found indicated 
that the appellant (identified by service number) was seen at 
Camp Swift in Texas in March 1944, approximately one year 
after his entry into active duty, and thus beyond his basic 
training period.  He was admitted for acute poisoning, other 
than food poisoning, and the causative agent was chlorine.  A 
second diagnosis of emotional instability was noted.  It did 
not note the length of admission or other pertinent data.  
This does not appear to be at all related to the appellant's 
allegation of exposure to a chemical in a gas chamber during 
boot camp in Georgia.

Regardless, the appellant is competent to report that he 
received treatment for a gas chamber incident while he was in 
service, especially given the heightened duty due to his 
missing service treatment records to resolve all reasonable 
doubt in his favor.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005) (noting that the service member and 
other persons can attest to factual matters of which they had 
first-hand knowledge, e.g., experiencing pain in service and 
witnessing events); see also Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  Furthermore, the Board can find no overt reason 
to doubt the credibility of his lay assertions that, during 
service, he received this treatment.  Buchanan v. Nicholson, 
451 F. 3d 1331, 1336 (Fed. Cir. 2006).  Thus, an in-service 
event is established.  The question, therefore, becomes 
whether there is a continuity of symptoms or treatment after 
service, or evidence of a medical nexus between the current 
disability and service. 

There is no evidence of continuity of symptomatology between 
the appellant's discharge from service in December 1945 and 
the initial diagnosis of lung cancer.  The medical evidence 
of record reflects that the appellant was first diagnosed 
with bronchogenic carcinoma in November 2004.  In this 
regard, the Board notes that evidence of a prolonged period 
without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  Here, at the earliest, approximately 59 
years has elapsed since the appellant was discharged from 
active service before the first pertinent medical complaint.  
Furthermore, the lay evidence does not adequately describe 
symptoms such that would constitute a continuity of 
symptomatology since the alleged incident in service.  

Regarding medical evidence of a nexus to service, the Board 
notes that no physician has ever related the appellant's 
current carcinoma to service.  The appellant's treating 
providers, in diagnosing and treating his carcinoma, reported 
only that the appellant had a history of smoking cigarettes 
for many years prior to quitting.  The appellant himself has 
opined that his current bronchogenic carcinoma with fatigue 
is due to service; however, he is without the requisite 
skills or training necessary to be capable of making such 
medical conclusions.  Thus, his statements regarding the 
etiology of his cancer do not constitute competent evidence 
in this regard and lack probative value.  In short, there is 
no competent evidence of record linking the appellant's 
current carcinoma to his service or any incident therein.  
Direct service connection must be denied.

The Board has considered the doctrine of giving the benefit 
of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 
2002 & Supp. 2009), and 38 C.F.R. § 3.102 (2009), but does 
not find that the evidence is of such approximate balance as 
to warrant its application.  Accordingly, the Board finds 
that the preponderance of the evidence is against a grant of 
service connection for bronchogenic carcinoma with fatigue. 


ORDER

Entitlement to service connection for bronchogenic carcinoma 
with fatigue to include as being secondary to exposure to 
mustard gas is denied.  




____________________________________________
BETHANY L. BUCK
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


